Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18 are pending and examined.
The rejection of claims 2, 3, 5, 10 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendments.

Specification
The objection to the specification are withdrawn in light of the amendments.

Claim Objections
The previous objections to the claims are withdrawn in light of the amendments thereto. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 REMAIN rejected, and claims 16-18 are NOW rejected, under 35 U.S.C. 103 as being unpatentable over Hu et al (2014, Journal of Cereal Science, 59:189-195) and Jobling (2015, Science Advances, 1:1-9) and in further view of Wong et al (2015, Mol Breeding, 35:1-12) and Skadhauge et al (Pub. No. US 2011/0318469 A1) and Woonton et al (2003, "The effect of post-harvest storage period on barley germination, malt quality and water uptake." Proceedings of the 10th Australian barley Technical Symposium. Canberra).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Instant claims 1-18 are drawn to a barley plant having a reduced BG content that carries a mutation in the CslF6 gene encoding a polypeptide having the amino acid sequence of SEQ ID NO: 1 and which comprises a substitution to a charged amino acid at position 748 or 847 or a non-polar substitution at position 709, wherein the BG content in the range of 1-5% dry weight and is at least 30% of that of wild-type and wherein the DP ratio is from 1.0 to 6, further wherein the LOX-1 and/or -2 genes comprise mutations in the kernel, a product prepared therefrom, a method of producing a beverage therefrom.
	Hu et al teach that the chemical induced barley mutant m351 was selected for its low level of mixed linkage glucan (MLG) content in an effort to search for barley lines with varied MLG (see Abstract; see p. 190, col. 1, ¶ 2 and 3). Grain showed 1.4% MLG content on a dry weight basis, a reduced amount of BG (see Table 1). The grain breakage rate was ~4 fold that of wild type, an important trait making the mutant more useful for breeding and cultivar development (p. 193, col. 2, ¶ 1).
	This mutation was mapped to the CslF6 gene comprising a point mutation causing a substitution of an alanine for threonine at position 849 in the amino acid sequence of the corresponding protein which retained some functionality and contribute to a better understanding of the functional effects the gene with the mutating having potential implications in grain end-use quality improvement (see Abstract; see p. 192, section 3.2).
	Hu et al teach that MLG content is an important quality trait in cereal species because of its health effects while having a negative effect in feed and malting industries such that high or low content has potential market value (p. 189, col. 1, ¶ 1; see also p. 194, col. 2, last ¶ bridging p. 195).
Jobling teaches that the DP3/DP4 ratio of barley is 1.4 which is considered a relatively high ratio (Table S1; see also p. 1, col. 2, ¶ 1), and that a single amino acid of CslF6 controls BG structure which is not present in the cytoplasmic active site but is in the transmembrane pore region (see Abstract; see also p. 5, col. 1, ¶ 1). 
In particular, changing single amino acids in the transmembrane pore region can either increase or decrease the DP3/DP4 ratio while BG content can be lowered (Figure 6; see also p. 5, col. 1, ¶ 1; see also p. 6, col. 1, ¶ 2; see Figure 4). Moreover, comparison of CslF6 proteins suggests that other regions of the protein can also have effects (p. 6, col. 1, ¶ 1). Jobling teaches that Accession No. KP260639 has 100% sequence identity to SEQ ID NO: 1 of the instant invention (see Attachment A; see p. 9, Acknowledgments section).
Jobling concludes that because changes in only one or a few amino acids can profoundly affect BG structure, it may be possible using gene editing technologies to alter BG solubility, namely, the DP3/DP4 ratio (p. 7, col. 1, ¶ 2).
Thus, while Hu et al Jobling reasonably teach barley grain comprising a mutated CsLF6 gene, the issue is whether one would have found it obvious to arrive at the particular mutations as claimed, and whether one would have mutated additional genes, for instance, LOX-1 and/or LOX-2.
Wong et al teach that decreasing BG content in barley is important for malting and that breeders have generally selected against high levels of BG (p. 2 ,col. 1,  ¶ 1).
Meanwhile, Skadhauge et al the importance of inhibiting LOX-1 and -2 in barley grain for malting purposes because they are involved in the synthesis of the undesirable product T2N (e.g., see Abstract; see also ¶ 0002). BG content was also decreased (see Tables 3 and 5).
Woonton et al teach that it was known in the art and common to have a water content of at least 20% when germinating barley kernels to make an aqueous extract for producing a beverage such as beer from malt. (see introduction; see also e.g., see Table 3).
Here, prior to the effective filing date of the instant invention, it would have been prima facie obvious to one of ordinary skill in the art to make the mutations as claimed because the amino acid sequence of the CslF6 polypeptide was known in the art, and because the regions in which to make mutations were known in order to either increase or decrease the DP ratio with each having market potential (e.g., see TMH4 region as taught by Jobling; see also p. 3, col. 1, ¶ 1: TMH3-TMH6 control BG structure; see Figure 5).
One would have a reasonable expectation of success in doing so because Jobling teaches the precise region in the CslF6 amino acid sequence were substitutions can be made in order to alter the DP3/4 ratio.
Moreover, one would have found it prima facie obvious to further modify the kernels by mutating LOX-1 and/or -2 because beer quality would be improved: not only would malting quality be improved by having a reduced BG content, but the taste would also be improved as T2N would be absent from the malt.
One would have found it prima facie obvious to arrive at the method steps as encompassed by instant claims 13, 14 and 15 because it is merely a design choice recognized in the art (e.g., see Woonton et al supra).
Finally, one would be motivated to decrease the frequency of broken grains as much as possible, and with a reasonable expectation of success, because Hu et al teaches that this frequency is, in fact, lowered when CslF6 is mutated and because the art recognizes a low broken grains frequencies is an important trait for breeding and cultivar development.



Response to Arguments
Applicant traverses the rejection of the claims because the specific mutations as claimed give rise to low levels of BG while maintaining good agronomic characteristics  such as an acceptable frequency of breakage of the grains which is less than three times that of the reference plant (Applicant reply dated 24 August 2022, p. 11, ¶ 2, 3 and 4).
This argument is not commensurate in scope with what is claimed: aside from claim 6, none of the claims require the plant comprise good agronomic characteristics such as frequency of broken grains. In fact, the mutation at position 847 as claimed does not even appear to yield the characteristics as claimed (e.g., see p. 62, Table 6b).
Moreover, as Hu teaches that different mutations lead to different breakage frequency, one would not find it unexpected that different mutations could increase or decrease said frequency. Thus, based on the teachings as noted above, if one arrived at the particular mutations as claimed they would not find frequency of broken grains that is at most two times higher than that of a plant not carrying the mutation to be unexpected.
Applicant traverses the rejection because Hu does not teach the DP ratio as claimed (Applicant reply dated 24 August 2022, p. 11, last ¶). However, this argument is not persuasive as Jobling teaches that CslF6 mutation can yield the DP ratio as claimed.
Applicant asserts that the DP ratio varies depending upon the particular mutation, and that Jobling does not suggest making the particular change at position 748 (Applicant response dated 24 August 2022, p. 12, ¶ 1). 
This argument is not persuasive because it is not commensurate in scope with what is claimed: the claims are not directed to only a mutation at the 748 position and do not require any particular DP ratio. The fact that Jobling does not teach a direct correlation between the mutations and the BG content or the BG content and DP ratio is immaterial as this is not what is taught by the instant specification or reflected in the instant claims.
Moreover, the issue is not one whether one would have specifically predicted the outcome of the particular mutation at position 748 of the gene. The issue is whether one would have had a reasonable expectation of success in arriving at the mutations as claimed and whether the claimed results are unexpected. 
Based on the teachings of Hu and Jobling, one would have had a reasonable expectation of success in arriving at the plant as claimed because the CsLF6 nucleotide sequence was known in the art and because the art teaches the region of the gene in which to make mutations in order to increase BG content while also arriving at an acceptable DP ratio.
Applicant asserts that Woonton discloses water contents during stepping and germination as opposed to the water content following germination, and teaches kiln drying is performed after germination while the claimed methods eliminate the kiln drying step (Applicant reply dated 24 August 2022, p. 13, ¶ 3).
First, this argument is not commensurate in scope with what is claimed: the claims are not directed to eliminating the need for kiln drying. In fact, the specification is replete with examples of kiln drying after germination (e.g., see the method of claim 40 at p. 49). Moreover, this argument finds no support in the specification.
Second, by showing water content during steeping and germination (i.e., the two processes prior to kiln drying and brewing), it necessarily follows that this grain will have a water content of at least 20% prior to using it in an aqueous extract, presumably for brewing, which that art teaches can have an effect on resultant malt quality (Woonton, p. 1, ¶2).
In other words, if one were use the grain of Woonton following 0 hours of malting (i.e., steeping and germinating) the grain would have a water content of least 20% following germination as instantly claimed up and until dividing the grain to prepare it for an aqueous extract.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662